J. A03039/17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


MICHAEL SCHRINER AND ROBIN              :     IN THE SUPERIOR COURT OF
SCHRINER                                :          PENNSYLVANIA
          Appellants                    :
                                        :
                  v.                    :
                                        :
OTTO SCHAFFHAUSER, ET AL                :
                                        :
                                        :     No. 853 MDA 2016
                                        :

                 Appeal from the Order Entered May 19, 2016
               In the Court of Common Pleas of Dauphin County
                    Civil Division at No(s): 2004—CV-5200

BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                          FILED APRIL 26, 2017

     Appellants, Michael Schriner and Robin Schriner, appeal from the May

19, 2016 Order1 vacating the March 29, 2010 Judgment entered in this

matter following a jury trial on damages.   The court entered the May 19,

2016 Order in accordance with its April 22, 2016 Order granting summary

judgment in a separate case proceeding in the Dauphin County Court of

Common Pleas at docket number 2015-CV-2735.2 After careful review, we




1
 Appellants also filed a Praecipe to Enter Judgment on May 19, 2016, in an
apparent effort to ensure the existence of a final order for purposes of
appeal. See Pa.R.A.P. 341(b).
2
 Appellants’ appeal from the April 22, 2016 Order is pending before this
Court. See Schriner v. One Beacon Ins. Co., et al., No. 852 MDA 2016.
J. A03039/17


reverse the May 19, 2016 Order, and reinstate the March 29, 2010

Judgment.

      A detailed recitation of the facts is unnecessary for purposes of our

disposition. Briefly, on November 29, 2004, Appellants initiated a civil action

against Defendants Walter, Otto and Louis Schaffhauser (“Walter,” “Otto,”

and “Louis”) by Writ of Summons and, on December 1, 2005, filed their

Fourth Amended Complaint.         Walter, represented by Kevin McKenna,

Esquire, filed Preliminary Objections, on December 22, 2005.         Otto and

Louis, represented by Jordan Cunningham, Esquire, filed Preliminary

Objections, which were substantially similar to those filed by Walter, on

March 31, 2006.

      On April 28, 2006, the trial court sustained Walter’s Preliminary

Objections and dismissed him from the action. However, the attorneys for

Otto and Louis did not praecipe the trial court to rule on their Preliminary

Objections and, thus, the trial court never disposed of them.

      Although the trial court had dismissed Walter from the 2004 Lawsuit

when it sustained his Preliminary Objections, Appellants, Otto and Louis

executed a Joint Tortfeasor Release (“2009 Release”) on May 22, 2009.

Under the terms of the 2009 Release, Appellants released Otto and Louis

from liability in the 2004 Lawsuit in exchange for the assignment of the right

to seek contribution from Walter or assert a bad faith claim against his

insurance companies.



                                     -2-
J. A03039/17


      On August 11, 2009, Appellants’ attorney, David Knauer, while still

representing Appellants, entered his appearance in the 2004 Lawsuit on

behalf Otto, and withdrew Otto’s Preliminary Objection. Then on November

10, 2009, after Jordan Cunningham, Esquire, Administrator of the Estate of

Louis Schaffhauser, withdrew pending Preliminary Objections on behalf of

Louis, Attorney Knauer entered his appearance on behalf of Defendant Louis,

and filed a Praecipe to Enter Judgment on the issue of liability in favor of

Appellants.

      Notwithstanding that Appellants had released Otto and Louis from

liability in the 2004 Lawsuit by entering into the 2009 Release, the parties

proceeded to a jury trial on damages in March 2010. Since the proceeding

was   not     adversarial,   not   surprisingly   the   jury   awarded   Appellants

$5,100,000.3 On March 29, 2010, the court entered Judgment on the jury’s

verdict.4 Otto and Louis did not appeal from entry of that Judgment because

Appellants had released them from liability.

      Appellants subsequently filed two separate cases, one in 2010 (“2010

Lawsuit”) seeking to enforce this judgment against Walter, and one in 2011


3
  Attorney Knauer, representing both parties in this adversarial proceeding,
conceded Louis and Otto’s liability. We question how Attorney Knauer met
his responsibilities under the Rules of Professional Responsibility by
representing Appellants, as well as Otto and Louis, at trial.
4
 Upon consideration of Appellants’ Motion for Delay Damages, on April 14,
2010, the court subsequently adjusted this amount to $6,690,275.




                                        -3-
J. A03039/17


(“2011 Lawsuit’) raising, inter alia, bad faith claims against Walter’s

insurers. The trial court resolved the 2010 Lawsuit in Walter’s favor when it

granted Walter’s Motion for Summary Judgment.         The court resolved the

2011 Lawsuit on April 22, 2016, when it granted the insurers’ Motion for

Summary Judgment. Relevant to the instant matter, in the April 22, 2016

Order the trial court also sua sponte vacated the March 29, 2010 Judgment

in favor of Appellants.

      Following entry of the April 22, 2016 Order in the 2011 Lawsuit, on

May 19, 2016, the trial court entered the order on appeal herein, which

vacated the March 29, 2010 Judgment.

      On appeal, Appellants argue that the trial court sitting in the 2011

Lawsuit was without jurisdiction to vacate the March 29, 2010 Judgment

entered in the 2004 Lawsuit more than six years after its entry. We agree.

      Section 5505 of the Judicial Code provides that, “[e]xcept as otherwise

provided or prescribed by law, a court upon notice to the parties may modify

or rescind any order within 30 days after its entry, notwithstanding the prior

termination of any term of court, if no appeal from such order has been

taken or allowed.” 42 Pa.C.S.A. § 5505. Exceptions to the 30-day period

are permitted “to amend its records, to correct mistakes of the clerk or other

officer of the court, inadvertencies of counsel, or supply defects or omissions




                                     -4-
J. A03039/17


in the record[.]”5   Commonwealth v. Klein, 781 A.2d 1133, 1135 (Pa.

2001) (citation omitted).

      Our review of the record indicates that more than 30 days passed

between the time the court entered Judgment on the docket on March 29,

2010, and the court vacated the Judgment on May 19, 2016. Moreover, no

party appealed from the entry of Judgment in 2010. It is evident that the

trial court’s action in this case amounted to more than an effort to “amend

its records, to correct mistakes of the clerk or other officer of the court,

inadvertencies of counsel, or supply defects or omissions in the record.”

Klein, supra at 1135. Here, in vacating the Judgment, the trial court not

only exceeded its jurisdiction by reaching back six years in time, but also by

taking action in a separate case, presided over by a different jurist, with

different defendants, and raising different causes of action.

5
   We acknowledge that “where there is a showing of fraud or another
circumstance so grave or compelling as to constitute extraordinary cause
justifying intervention by the court . . . then a court may open or vacate its
order after the 30-day period has expired.” First Union Mortgage Corp. v.
Frempong, 744 A.2d 327, 334 (Pa. Super. 1999) (citation and quotation
omitted). Although the facts of this case, especially the fact that Mr. Knauer
represented all of the parties at the trial, could establish a showing of fraud
or other extraordinary cause, we cannot apply this principle for two
procedural reasons. First, we find no legal authority that authorizes the trial
court to strike a Judgment in a docket not before it. Second, the Superior
Court previously addressed the issue of the validity of the 2010 Judgment
when it refused to permit the Appellees’ to intervene in order to strike the
2010 Judgment. See Schriner, et ux. v. Shaffhauser, et al. v. Looker
Wolfe & Gephart Ins., et al., No. 1762 MDA 2012, unpublished
memorandum at 1 (Pa. Super. filed June 18, 2013) (concluding motion to
intervene was untimely filed; thus, intervenor status should not have been
granted and the judgment strike was, therefore, inappropriate).



                                     -5-
J. A03039/17


     Accordingly, we conclude that the trial court lacked jurisdiction to

vacate the March 29, 2010 Judgment.     We, therefore, reverse the trial

court’s May 19, 2016 Order.

     Order reversed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/26/2017




                                  -6-